Exhibit 99.1 The Savannah Bancorp, Inc. Year-End Earnings Announcement January 31, 2008 For Release: Immediately The Savannah Bancorp Reports Fourth Quarter and 2007 Earnings and Declares Dividend Increase SAVANNAH, GAThe Savannah Bancorp, Inc. (NASDAQ: SAVB) reported net income of $7,636,000 in 2007 compared with net income of $10,002,000 in 2006, a decrease of 24 percent.Net income per diluted share was $1.29 for 2007 and $1.70 in 2006, a decrease of 24 percent.Net income for the fourth quarter 2007 was $353,000 compared to $2,523,000 for the same period in 2006.Fourth quarter net income per diluted share was $0.06 in 2007 and $0.43 in 2006, a decrease of 86 percent.Other growth and performance ratios are included in the attached financial highlights and information. Fourth quarter pretax earnings included an additional provision for loan losses of $2.6 million and a reversal of approximately $330,000 of accrued interest for loans placed on nonaccrual status.These two charges to earnings reduced fourth quarter after-tax earnings by $1.8 million, or $0.30 per share.Details regarding these charges were provided in a press release and Form 8-K filing on January 10, 2008 and are available at our corporate website at www.savb.com. Nonperforming loans at December 31, 2007 were $17.4 million, up from $6.8 million at September 30, 2007 and $2.2 million at December 31, 2006.The increase in nonperforming loans in the fourth quarter was primarily related to loans made inthe Bluffton / Hilton Head Island, South Carolina (“Bluffton/HHI”) market.Netcharge-offs were $765,000 in 2007 compared to $444,000 in 2006. President and CEO John C. Helmken II said, “Although I am less than pleased by our fourth quarter results and the loan quality issues, I am pleased with the progress we have made in addressing the situation.We continue to provide the resources and attention that are needed to manage these issues.Prompt and decisive action is allowing us to readily address the situation and minimize our potential losses.Equally important, we remain focused on our opportunities as well as our challenges.2007 included several significant highlights for our Company, including several key hires, the successful integration of Minis &
